UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-19608 ARI Network Services, Inc. (Exact name of registrant as specified in its charter) WISCONSIN 39-1388360 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 11425 W. Lake Park Drive, Milwaukee, Wisconsin53224 (Address of principal executive offices) Registrant's telephone number, including area code (414) 973-4300 Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES o NOþ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (S232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESo NOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NO þ As of June 8, 2009, there were 7,693,510 shares of the registrant’s common stock outstanding. 1 ARI Network Services, Inc. FORM 10-Q FOR THE THREE AND NINE MONTHS ENDED APRIL 30, 2009 INDEX PART I - FINANCIAL INFORMATION Page Item 1 Financial statements Consolidated balance sheets – April 30, 2009 (unaudited) and July 31, 2008. 3 Consolidated statements of income (unaudited) for the three and nine months ended April 30, 2009 and 2008 4 Consolidated statements of cash flows (unaudited) for the nine months ended April 30, 2009 and 2008 5 Notes to unaudited consolidated financial statements 6-14 Item 2 Management's discussion and analysis of financial condition and results ofoperations 14-24 Item 3 Quantitative and qualitative disclosures about market risk 24 Item 4T Controls and procedures 24 PART II - OTHER INFORMATION Item 1 Legal proceedings 25 Item 2 Unregistered sales of equity securities and use of proceeds 25 Item 3 Defaults upon senior securities 25 Item 4 Submission of matters to a vote of security holders 25 Item 5 Other information 25 Item 6 Exhibits 25 Signatures 26 2 Index ITEM 1. FINANCIAL STATEMENTS ARI Network Services, Inc. Consolidated Balance Sheets (Dollars in Thousands, Except Per Share Data) (Unaudited) (Audited) April 30 July 31 ASSETS Current Assets: Cash $ $ Trade receivables, less allowance for doubtful accounts of $285 and $175 at April 30, 2009 and July 31, 2008, respectively Work in Process Prepaid expenses and other Deferred income taxes - Total Current Assets Equipment and leasehold improvements: Computer equipment Leasehold improvements Furniture and equipment Less accumulated depreciation and amortization Net equipment and leasehold improvements Deferred income taxes Goodwill and unallocated acquired intangibles (Note 4) Other intangible assets Other long term assets 57 53 Capitalized software product costs: Amounts capitalized for software product costs Less accumulated amortization Net capitalized software product costs Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Current borrowings on line of credit $ $ Current portion of notes payable Accounts payable Deferred revenue Accrued payroll and related liabilities Accrued sales, use and income taxes 44 80 Other accrued liabilities Current portion of capital lease obligations 95 95 Total Current Liabilities Non-current liabilities Notes payable Long-term portion of accrued compensation 77 97 Capital lease obligations Total Non-current Liabilities Shareholders' equity: Cumulative preferred stock, par value $.001 per share, 1,000,000 shares authorized; 0 shares issued and outstanding at April 30, 2009 and July 31, 2008 - - Junior preferred stock, par value $.001 per share, 100,000 shares authorized; 0 shares issued and outstanding at April 30, 2009 and July 31, 2008 - - Common stock, par value $.001 per share, 25,000,000 shares authorized; 7,693,510 and 6,971,927 shares issued and outstanding at April 30, 2009 and July 31, 2008, respectively 7 7 Common stock warrants and options Additional paid-in-capital Accumulated deficit ) ) Other accumulated comprehensive loss (9 ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See accompanying notes Note:The balance sheet at July 31, 2008 has been derived from the audited balance sheet at that date but does not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. 3 Index ARI Network Services, Inc. Consolidated Statements of Income - Unaudited (Amounts in Thousands, Except Per Share Data) (Unaudited) (Unaudited) Three months ended Nine months ended April 30 April 30 Revenue $ Cost of products and services sold* Gross Margin Operating expenses: Depreciation and amortization+ Customer operations and support Selling, general and administrative Software development and technical support Net operating expenses Operating income Other expense ) (9 ) ) ) Income before provision for income taxes Income tax benefit (expense) ) 9 ) 8 Net income $ Weighted average common shares outstanding: Basic Diluted Net incomeper share: Basic $ Diluted $ *includes amortization of software products of $200, $187, $619 and $568, respectively and excludes other depreciation and amortization included in operating expenses +exclusive of amortization of software products included in cost of sales See accompanying notes 4 Index ARI Network Services, Inc. Consolidated Statements of Cash Flows (Dollars in Thousands) (Unaudited) Nine months ended April 30 Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Amortization of software products Amortization of deferred financing costs, debt discount and excess carrying value over face amount of notes payable 8 22 Depreciation and other amortization Deferred income taxes - Stock based compensation related to stock options 65 Stock issued as contribution to 401(k) plan 45 37 Net change in assets and liabilities: Trade receivables, net Work in process ) Prepaid expenses and other ) 36 Other long term assets (3 ) ) Accounts payable ) ) Deferred revenue ) ) Accrued payroll related liabilities ) Accrued sales, use and income taxes ) 16 Other accrued liabilities ) Net cash provided by operating activities Investing activities Purchase of equipment, software and leasehold improvements ) ) Cash paid for goodwill and intangible assets related to acquisition ) - Cash paid for other net assets related to acquisition ) - Software product costs capitalized ) ) Net cash used in investing activities ) ) Financing activities Repayments under line of credit ) - Payments under notes payable ) ) Payments of capital lease obligations ) (4 ) Proceeds from issuance of common stock 18 15 Net cash used in financing activities ) ) Effect of foreign currency exchange rate changes on cash ) 13 Net change in cash (3
